Citation Nr: 1416126	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  09-06 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of herbicide, uranium, and asbestos exposure.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for right lower extremity radiculopathy.

4.  What evaluation is warranted for right carpal tunnel syndrome from May 22, 2006?

5.  What evaluation is warranted for left carpal tunnel syndrome from May 22, 2006?

6.  What evaluation is warranted for tension headaches from May 21, 2004?

7.  What evaluation is warranted for depressive disorder not otherwise specified and anxiety disorder not otherwise specified from May 21, 2004?

8.  What evaluation is warranted for left lower extremity radiculopathy from May 20, 2010?

9.  Entitlement to an increased rating for diverticulosis and smoldering diverticulitis with diarrhea and a history of H. pylori, currently rated 30 percent disabling.

10.  Entitlement to an increased rating for lumbar arthritis, currently rated 10 percent disabling.

11.  Entitlement to an increased rating for dermatitis and dermaphytosis, currently rated noncompensable.

12.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Hager, Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969, and from February 2003 to May 2004.  He also performed service with the National Guard and reserve.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In October 2013, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the beginning of the Board hearing, the Veteran's attorney noted that he had recently been granted Social Security Administration disability benefits.  Hearing Transcript, at 3.  She stated, "We're actually asking for receipt of this by VA before the next decision is issued."  Id.  When asked which disabilities the Social Security Administration determination was based on, the Veteran indicated that he was uncertain, stating that to the best of his knowledge it was depression and his back disorders, but he had not seen actual documentation that would give a precise answer to this question.  Id. at 40.

Generally, VA must obtain records if there exists a reasonable possibility they could help a veteran substantiate his claim.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  The Federal Circuit has even indicated that service treatment records that pre-date the appeal period must be obtained by VA when reviewing an increased rating claim because the Veteran's entire medical history must be considered in adjudicating such a claim. Moore v. Shinseki, 555 F.3d 1369, 1373-74 (2009).  Given the Veteran's uncertainty as to the basis for Social Security Administration's grant of disability benefits and the complex and interrelated nature of most of the claims, the Board will grant counsel's request for a remand of all of the claims on appeal prior to rendering a decision on these claims. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must take appropriate action to secure the records relating to the Social Security Administration's disability determination regarding the Veteran.
 
All attempts to secure this evidence must be documented in the claims file. If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran and his attorney must then be given an opportunity to respond.

2.  Any pertinent VA or other inpatient or outpatient treatment records dated since March 2013 should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to VA. If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

